DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
Claims 1-26 are pending, with claims 9-26 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu (2012/0187027) in view of Freymeyer (US 5,350,503), Koseoglu ‘13 (US 2013/0026064), Koseoglu ’08 (US 20080105595), and Koseoglu ’17 (US2017/0306240).
Regarding claims 1, Koseoglu teaches a. contacting hydrocracking unit bottoms stream (see figure 1 item 164) and a fresh hydrocracking feedstock stream (see figure 1 item 102) with an effective amount of adsorbent material in an adsorption unit to produce an adsorbent laden with HPNA compounds and HPNA precursors and an adsorbent treated hydrocarbon stream [0034], [0035], [0037]; b. washing the adsorbent laden with HPNA compounds and HPNA precursors with one or more solvents to extract the HPNA compounds and HPNA precursors and produce a solvent effluent stream [0037], [0039], [0040], [0041]; c. feeding the adsorbent treated hydrocarbon stream to an intermediate separation column to separate naphtha solvent (non polar) from the adsorbent treated hydrocarbon stream for recycle [0031], [0059]; f. recovering and introducing the solvent effluent stream from the adsorption unit into a separation unit (see figure 2, item 180) [0041]; g. recovering one or more solvents from the separation unit for reuse as the one or more solvents [0041]; and subjecting the HPNA 
Koseoglu does not explicitly disclose (1) the residue upgrading facility is a delayed coking process for the formation of needle, anode, or fuel grade coke (2) feeding the hydrocracking unit bottoms stream and/or the fresh hydrocracking feedstock comprising one or more metals, asphaltenes, nitrogen containing compounds, and sulfur containing compounds to solvent deasphalting unit to remove a portion of the metals, asphaltenes, nitrogen containing compounds, and sulfur containing compounds to produce a deasphalted oil stream and using the deasphalted oil as feed to the adsorption step (3) recycling the non-polar solvent to the solvent deasphalting unit. 
Regarding (1), Freymeyer teaches that in petroleum refining, hydrocracked residuals and other residual streams from other refinery units are suitable feeds to delayed coking upgrading units in order to form fuel grade and anode grade coke (column 1, lines 16-27 and column 2, lines 31-37).
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Koseoglu HPNA stream to the Freymeyer delayed coking, for the benefit of obtaining the desired fuel or anode grade coke.  
Further, Examiner notes Koseoglu ’13 teaches a process for sending HPNA containing feeds to delayed coking processes by using an adsorbent in the delayed coking zone to adsorb the polynuclear compounds [0021], [0025], [0040-0047]. 
Therefore, the person having ordinary skill in the art would have a reasonable expectation of success in treating a feed containing HPNA in a delayed coking step.  
Regarding (2), Koseoglu ’08 teaches a similar process.  Koseoglu ’08 teaches sending heavy residual hydrocarbon feedstock to demetalization or deasphalting unit to recover dao and asphaltenes [0029-0030].  The heavy feedstock can be obtained from other refinery units [0030].  Koseoglu ’08 sends the DAO to be contacted with adsorbent to remove the high nitrogen PNA compounds [0032].  Koseoglu 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Koseoglu ’08 deasphalted oil feed as the feed to the process of the previous combination, since Koseoglu ’08 teaches that such deasphalted feed is suitable for the same adsorption and HPNA coking steps.  
Regarding (3), the previous combination does not specify what solvents are used in the deasphalting step.  
However, Koseoglu ’17 teaches various solvent deasphalting solvents including the same non polar solvents in the naphtha (C5-11) range [0018-0022].  Examiner notes that Koseoglu ’17 teaches the same non-polar solvents used for solvent deasphalting, as the Koseoglu ’12 process uses in the adsorption step [0057-0060].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the naphtha recovered in Koseoglu ’12 to the solvent deasphalting step, since Koseoglu ’17 teaches such naphtha streams are suitable, for the benefit of saving solvent raw material costs.  
Regarding claim 11, the previous combination teaches the process steps as applied to claim 1 above.  Examiner further notes that Koseoglu teaches using attapulgus clay as the adsorbent [0062].
Further, Koseoglu ’13 teaches that attapulgus clay is the adsorbent fed to the delayed coking step with the HPNA feed [0040-0043] and [0048].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the HPNA laden adsorbent to the delayed coking process, since Koseoglu teaches feeding a mixture of the same adsorbent and HPNA compounds to delayed coking steps.  
Regarding claims 2 and 11, the previous combination teaches the same process steps applied to the same feeds as claimed.  Therefore, it is expected that the same needle coke products would result.  It is not clear where Applicant has distinguished the process steps in this regard.
Regarding claims 3-4 and 12-13, Freymeyer teaches the process can produce fuel or anode coke (column 2, lines 31-37).  Similarly, Koseoglu ’13 teaches production of anode or fuel coke [0008].
Regarding claims 5 and 14, Koseoglu teaches using two adsorption columns in swing mode, so that when one of the columns becomes saturated with sulfur, PNA, and HPNA, the flow can be directed 
Regarding claims 6 and 15, Koseoglu ’13 teaches feeding coking feeds to a mixing unit to form a coking fractionator feedstream [0040-0041]; feeding the coking fractionator feedstream into a coking fractionator [0043]; fractionating the coking fractionator feedstream into an intermediate product stream and a coker feedstream [0040-0043]; and feeding the coker feed to a furnace to form a heated coker feed [0043] and feeding the heated coker feed to a coking zone to produce coke product and overhead [0040-41].  
Regarding claims 7 and 16, Koseoglu ’13 teaches sending the overhead coker product to the mixing unit [0040-0043].
Regarding claims 8 and 17, Examiner notes that the delayed coking of the prior art described above is drawn to two coker units operated in parallel in swing mode.
Regarding claims 9 and 18, Freymeyer teaches that a mixture of feedstocks can be used (column 1, lines 1-27 and 45-51).
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0282640 – teaches solvent deasphalting to produce coker feeds and production of green coke 
US 4,676,886 – teaches hydrocracking, solvent deasphalting and coking
US 2020/0377797 – teaches coking catalyst containing feedstream
US 2009/0120842 – teaches removing heavy polynuclear aromatics with solid adsorbents
US 10,351,778 – teaches producing anode grade coke from hydroprocessing and deasphalting
US 2017/0066971 – teaches deasphalting and hydrocracking and coking to form anode coke
US 2017/0306239 – teaches passing dao to delayed coker to form anode grade coke
US 11,066,607 – teaches solvent deasphalting and sending dao to adsorptive zone
US 5,120,427 – teaches that PNA are formed in hydrocracking reaction zones, and in particular with DAO and removing the HPNA via adsorption processes (column 4, lines 57-68 and column 5, lines 1-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771